Citation Nr: 0527077	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  00-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to March 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
form a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim.  

In May 2003, the Board remanded the matter.  Subsequently, 
the Board determined that an independent medical expert 
opinion was needed and such was obtained in July 2005.  The 
matter is now again before the Board for disposition.     


FINDING OF FACT

The veteran's hearing loss is related to his active service.  


CONCLUSION OF LAW

Hearing loss was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   
 
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2004); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

A review of the veteran's written testimony shows that the 
veteran asserts that his hearing loss developed as a result 
of exposure to noise during active duty.  Specifically, he 
argues that his hearing loss is a result of exposure to field 
artillery explosions.  In this regard, his military 
occupational specialty was a field artillery crewman, 
however, there is no assertion that he was treated for, or 
diagnosed with, hearing loss during active duty.    

The veteran's service medical records include two 
audiological examinations.  The first was conducted during a 
pre-induction examination in December 1965 and the second was 
conducted at separation in March 1968.  The results from 
these examinations (in respective order) revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
5
0
0
0
5





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Board notes that the December 1965 audiological 
examination also revealed that at 6000 Hertz the veteran's 
auditory threshold was 5 decibels in the left ear.  Both 
examination reports noted whispered voice test results of 
15/15 bilaterally.    

The first examination used American Standards Association 
(ASA) units and the second used the International Standard 
Organization (ISO) units.  Prior to October 31, 1967, service 
department audiological examinations were conducted using ASA 
units as the standard of measurements of pure tone 
thresholds.  After October 31, 1967, the standard of 
measurement became ISO units, which is the standard 
recognized by the VA regulations governing this case.  Here, 
conversion of the first examination results to ISO units 
makes no difference in the outcome of this case, as the 
veteran's service medical records do not show that the 
veteran had hearing loss in either ear as defined at 38 
C.F.R. § 3.385.

As for the post-active duty service medical evidence, the 
claims file includes an audiological examination report from 
the Audiology Clinics of Puerto Rico dated in December 1999 
in which mild to moderate sensorineural hearing loss was 
diagnosed bilaterally.    

A February 2003 VA examination report noted that the veteran 
reported two years of noise exposure while in an artillery 
unit in service.  He denied a history of civilian 
occupational noise exposure.  He also complained of bilateral 
constant tinnitus.  The report states that the veteran's 
claims folder was not available for review.  The results from 
this examination revealed pure tone thresholds, in decibels, 
as follows:
 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
55
60
LEFT
20
20
35
45
50

The average of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz for the right ear was 39 and the average for 
the left ear was 38.  The speech recognition scores using the 
Maryland CNC Test were 100 on the right and 100 on the left.  

In May 2003, the VA audiologist who performed the February 
2003 VA examination rendered an opinion as to the probable 
etiology of the veteran's hearing loss.  She specifically 
stated in the report that the veteran's claims folder had 
been reviewed and such is evident from a review of her 
report.  She noted the long gap in time between the veteran's 
separation from service in 1968 and the first post-service 
diagnosis of hearing loss, which was in 1999, and concluded 
that the veteran's hearing loss was not incurred or 
aggravated by his military service.  She also noted that 
there was no record of treatment in service for hearing loss.  

However, the record also contains a July 2005 independent 
medical expert opinion from Dr. Samuel C. Levine of the 
Department of Otolaryngology at the University of Minnesota.  
Dr. Levine noted that the veteran has asserted that exposure 
to loud field artillery damaged his hearing and that the 
question posed to him was whether it was likely that the 
veteran's current hearing loss is related to noise exposure 
during service.  To this he stated, "I feel that after 
reviewing the records it would appear as likely as not that 
the injury did occur as a result of the [veteran's] exposure 
to loud noise."  In explaining his rationale for his 
opinion, Dr. Levine noted that the veteran's hearing was 
normal at his time of separation from service but stated, 
"[i]njuries to the hearing mechanism are additive and the 
[veteran's] hearing loss later would be greater than that 
which is accounted for by the aging process alone."  He 
stated further that the veteran's pattern of hearing loss 
showed a maximal loss in 3000 Hertz to 4000 Hertz range and 
that "[t]his is a pattern consistent with but not isolated 
only to noise exposure."  Dr. Levine also made reference to 
the veteran's service-connected diabetes mellitus Type II 
associated with herbicide exposure, which was granted by an 
August 2003 rating decision, and stated that herbicide 
injuries can and do cause acute and subacute neuropathy 
disorders.  He further stated that diabetes increases the 
risk of neuropathies, including those involving the hearing 
system.  In this regard, Dr. Levine stated, 
"[p]olyneuropathy can be a cause of hearing loss and may 
account for at least some but probably not all of this 
[veteran's] hearing loss."  Dr. Levine also noted that he 
had no evidence of post-service noise exposure or of a family 
history of hearing loss.  Finally, Dr. Levine noted that the 
veteran had had a thyroid nodule removed and stated that 
thyroid disease could increase the likelihood of hearing 
loss.  However, he stated, "without evidence I must assume 
that his thyroid function is normal and that this did not 
contribute to his hearing loss."                

The Board acknowledges the May 2003 VA medical opinion report 
in which the VA audiologist emphasized the decades long gap 
of time between the veteran's separation from service and the 
first diagnosis of hearing loss.  The Board notes that it is 
clear from Dr. Levine's report that he considered this, but 
stresses that he nonetheless concluded that it was as likely 
as not that the veteran's hearing loss was related to his in-
service noise exposure.  As such, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
hearing loss is related to his active service.  Accordingly, 
in view of the evidence of record, the Board thus resolves 
all reasonable doubt in the veteran's favor, and finds that 
service connection for bilateral hearing loss is warranted.  
See 38 U.S.C.A. § 5107(b).  

II.  VCAA

The Board notes that the provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) are applicable to the matter on 
appeal.  Among other things, the VCAA provisions expanded 
VA's notice and duty to assist requirements in the 
development of a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  VA has enacted regulations to 
implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2004).

Specifically, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  In this case, as the 
full benefit on appeal has been granted, a discussion of 
whether VA has complied with the provisions of the VCAA is 
unnecessary.   


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


